J-A25041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MILES COOKE                                :
                                               :
                       Appellant               :       No. 107 MDA 2020

            Appeal from the PCRA Order Entered December 17, 2019
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0000932-2015


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED FEBRUARY 24, 2021

        Appellant, Miles Cooke, appeals from the order entered in the Dauphin

County Court of Common Pleas, which dismissed his first petition filed under

the Post Conviction Relief Act (“PCRA”).1 We affirm.

        A prior panel of this Court set forth the relevant facts of this appeal as

follows:

           On May 30, 2014, Appellant and his brother, Justin Asaad
           Cooke, shot and killed the victim, Ronald McGruder, near
           the corner of Hanover and Cameron Streets in Harrisburg,
           Pennsylvania. The following events leading up to the
           murder are relevant to our review.

           Two nights before the murder, Appellant’s brother Justin
           and McGruder had gotten into a heated argument when
           McGruder blamed Appellant for killing McGruder’s friend
           Warren Beasley in 2013. McGruder told Justin that, “if you
           want to kill me, if you feel some type of way and you want
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-A25041-20


       to do something to me, my heart is on my sleeve. So if you
       got to take a shot, take a shot.”

       On the night of May 29, 2014, McGruder went out drinking
       with his friend James Moffitt and visited Double D’s bar.
       Surveillance video showed that both Appellant and his
       brother Justin were at Double D’s at the same time. The
       video also showed Appellant, Justin, and McGruder leave
       Double D’s together and enter a tan Audi. Justin entered
       the front passenger seat, Appellant entered the driver’s
       seat, and McGruder entered the back seat. The three men
       left Double D’s parking lot at 1:46 A.M. on May 30, 2014.

       Jasmine Bullock, an eyewitness to the murder who resided
       on Hanover Street, awoke to screaming from the street and
       looked out her window to see Appellant, Justin, and
       McGruder. She witnessed one of the men stand over
       McGruder on the ground and shoot him twice in the head.
       Bullock called 911 at 1:58 A.M. Although she could not see
       the faces of the two standing men, Bullock provided clothing
       descriptions matching Justin as the shooter and Appellant
       nearby. After the shooting, Appellant and Justin ran toward
       their running car, entered the vehicle in the same positions
       as when they left the bar, and drove away.

       Appellant and Justin provided identical voluntary statements
       to police shortly after the murder. They confirmed the
       clothing that they were wearing, the precise route they took
       after leaving the bar with McGruder, and that they were
       driving a tan 2000 Audi owned by Appellant’s girlfriend.

       Police arrested Appellant on October 2, 2014, the day police
       obtained arrest warrants for both Appellant and Justin.

                               *    *    *

       Appellant … filed a Motion in Limine to preclude Courtney
       Williams’ testimony about McGruder’s statements to Justin
       two days before the murder, arguing that the statements
       were irrelevant and constituted inadmissible hearsay. On
       October 7, 2015, the trial court conducted a hearing prior to
       trial. The Commonwealth argued that this testimony was
       evidence of Appellant’s motive to kill McGruder. The trial
       court denied Appellant’s Motion on October 8, 2015.

                                   -2-
J-A25041-20



         Appellant and Justin proceeded to a joint jury trial. The
         Commonwealth presented the testimony of the eyewitness
         Jasmine Bullock, McGruder’s friend James Moffitt,
         investigating detectives, a forensic pathologist, emergency
         responders, [and] a forensic investigator….             The
         Commonwealth also presented video surveillance evidence
         from a church near the crime scene, Appellant’s cell phone
         records, and cell phone tower data.

         Appellant presented the testimony of his girlfriend Dorian
         Bradford, a second resident, John Stoddart, who heard
         gunshots the night of the murder and purportedly observed
         the fleeing car’s taillights, and an investigator from the
         Dauphin County Public Defender’s Office.

         The jury convicted Appellant of First-Degree Murder and
         Criminal Conspiracy. On October 15, 2015, the trial court
         sentenced Appellant to the statutorily mandated term of life
         in prison. Appellant filed a timely Post-Sentence Motion,
         which was denied by operation of law on February 23, 2016.

Commonwealth v. Cooke, No. 516 MDA 2016, unpublished memorandum

at 1-4 (Pa.Super. filed August 15, 2017) (internal footnote and citations to

the record omitted). This Court affirmed Appellant’s judgment of sentence on

August 15, 2017, and Appellant did not seek further review with our Supreme

Court.

      Appellant timely filed a pro se PCRA petition on May 14, 2018. The court

appointed counsel, who filed a withdrawal petition and “no-merit” letter,

pursuant to Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988)

and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

In the “no-merit” letter, PCRA counsel explained that Appellant sought to raise

various ineffectiveness claims based upon the existence of a video that “would


                                     -3-
J-A25041-20


demonstrate that [Appellant] was not involved in Mr. Beasley’s homicide

thereby somehow exculpating [Appellant] from the homicide of” Mr.

McGruder. (Withdrawal Petition, filed 12/27/18, at Exhibit A). PCRA counsel

argued that Appellant’s “non-involvement” in Mr. Beasley’s homicide would

not provide a basis for relief:

          Evidence existed from various other sources to include both
          witness testimony and surveillance video that placed you
          and the vehicle you were operating in the direct vicinity of
          the victim at the time the homicide occurred.           The
          Commonwealth’s theory of the case attributed Mr.
          McGruder’s murder to a desire to silence him since he had
          been implicating you in Mr. Beasley’s homicide however the
          Commonwealth never attempted to directly implicate you in
          the Beasley homicide. Thus, a video that demonstrates that
          you did not kill Mr. Beasley is not and would not have been
          exculpatory as…to Mr. McGruder’s murder. Since the video
          in question would not, on its face, [have] been exculpatory
          in your case, failure of counsel to attempt its introduction
          was not ineffective….

(Id.)

        On January 31, 2019, the PCRA court issued Pa.R.Crim.P. 907 notice of

its intent to dismiss Appellant’s petition without a hearing. The court also

granted PCRA counsel permission to withdraw.              Thereafter, Appellant

submitted various pro se filings.        Following the grant of an extension,

Appellant filed a pro se amendment to his PCRA petition on March 25, 2019.

With    the   court’s   permission,   Appellant   submitted   additional   pro   se

amendments on April 29, 2019 and September 3, 2019. (See PCRA Court

Orders, filed 6/3/19 and 9/9/19). Nevertheless, the court again issued Rule

907 notice on October 15, 2019. On December 17, 2019, the court dismissed

                                       -4-
J-A25041-20


Appellant’s PCRA petition.

       Appellant timely filed a pro se notice of appeal on January 13, 2020. On

January 21, 2020, the court ordered Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. Appellant timely filed a

pro se Rule 1925(b) statement on January 30, 2020.

       Appellant now raises ten issues for this Court’s review:

          The [PCRA] court erred by denying [Appellant]’s PCRA claim
          of PCRA counsel’s failure to raise ineffective assistance of
          trial counsel for failing to present the videotape of Warren
          Beasley’s murder, that would have shown that Ronald
          McGruder knew that [Appellant] did not kill Beasley.

          The [PCRA] court erred by denying [Appellant]’s claim of
          PCRA counsel’s failure to interview/investigate rebuttal
          witnesses, in which [Appellant] made trial counsel aware of
          witness Jerry Bellamy and Joseph Lamelle, both of whom
          would have testified that [Appellant] did not kill Warren
          Beasley, as well as testified that [Appellant] and Ronald
          McGruder were at the scene … of Warren Beasley’s homicide
          together.[2]

          The [PCRA] court erred by denying [Appellant]’s claim of
          PCRA counsel’s failure to present after discovered evidence
          pursuant   to      [Section]    9545(b)(2),     failing  to
____________________________________________


2 In his Rule 1925(b) statement, Appellant did not specifically identify Mr.
Bellamy and Mr. Lamelle as witnesses who counsel failed to investigate. (See
Rule 1925(b) Statement, filed 1/30/20, at ¶2). Rather, the only potential
witnesses specifically identified in the Rule 1925(b) statement were Ms.
Boatwright and Ms. Baylor. (Id. at ¶3). Consequently, the PCRA court opinion
analyzed trial counsel’s failure to investigate Ms. Boatwright and Ms. Baylor.
(See PCRA Court Opinion, filed February 12, 2020, at 5). Under these
circumstances, Appellant waived his argument regarding counsels’ failure to
investigate Mr. Bellamy and Mr. Lamelle.            See Commonwealth v.
Carpenter, 955 A.2d 411, 415 (Pa.Super. 2008) (stating appellant’s failure
to include claim in court-ordered Rule 1925(b) statement will result in waiver
of that issue on appeal).

                                           -5-
J-A25041-20


         interview/investigate rebuttal witnesses by the name of, Ms.
         Shemya Boatright and Warren Beasley’s mother, Ms. Ruby
         Baylor.

         The [PCRA] court erred by denying [Appellant’s] claim of
         PCRA counsel’s ineffectiveness for failing to advise
         [Appellant] concerning a plea offer that was available.

         The [PCRA] court erred by denying [Appellant]’s claim of
         PCRA [counsel’s] failure to raise trial counsel’s
         ineffectiveness for failing to impeach the Commonwealth’s
         sole eyewitness with her prior statement.

         The [PCRA] court erred by denying [Appellant]’s claim of
         PCRA counsel’s failure to present trial counsel’s
         ineffectiveness for failure to raise prosecutorial misconduct.

         The [PCRA] court erred by denying [Appellant]’s claim of
         PCRA counsel’s failure to raise [ineffective] assistance of
         trial counsel for failing to object to the false and misleading
         presentation of a false motive of the homicide of Mr. Warren
         Beasley.

         The [PCRA] court abused its discretion by denying
         [Appellant]’s PCRA petition arguing trial counsel was
         ineffective for failing to raise prosecutorial misconduct for
         the suppression of material impeachment evidence that
         James Moffitt is an informant for the Harrisburg Police
         District and/or District Attorney’s Office.

         The [PCRA] court erred by denying [Appellant]’s claim of
         PCRA counsel’s failure to request a limited admissibility
         instruction and/or failing to object to the admission of the
         Commonwealth’s car reenactment on the basis that it was
         not offered to illustrate any scientific principles but rather
         then to depict the Commonwealth’s version of events in
         which the reenactment video was dissimilar and outweighed
         the probative value of the reenactment evidence.

         The [PCRA] court erred by denying [Appellant]’s PCRA claim
         of PCRA counsel’s failure to raise the cumulative error
         doctrine.

(Appellant’s Brief at 6).

                                      -6-
J-A25041-20


      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We do not give the same deference, however, to the court’s legal

conclusions. Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

         To obtain reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that he
         raised a genuine issue of fact which, if resolved in his favor,
         would have entitled him to relief, or that the court otherwise
         abused its discretion in denying a hearing. We stress that
         an evidentiary hearing is not meant to function as a fishing
         expedition for any possible evidence that may support some
         speculative claim of ineffectiveness.

Commonwealth v. Roney, 622 Pa. 1, 17-18, 79 A.3d 595, 604-05 (2013),

cert. denied, 574 U.S. 829, 135 S.Ct. 56, 190 L.Ed.2d 56 (2014) (internal

citations and quotation marks omitted).

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, the petitioner is required

to demonstrate: (1) the underlying claim is of arguable merit; (2) counsel had

no reasonable strategic basis for his action or inaction; and, (3) but for the

errors and omissions of counsel, there is a reasonable probability that the

                                      -7-
J-A25041-20


outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555 Pa. 299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse effect
         on the outcome of the proceedings. The [appellant] must
         show that there is a reasonable probability that, but for
         counsel’s unprofessional errors, the result of the proceeding
         would have been different. A reasonable probability is a
         probability sufficient to undermine confidence in the
         outcome. In [Kimball, supra], we held that a “criminal
         [appellant] alleging prejudice must show that counsel’s
         errors were so serious as to deprive the defendant of a fair
         trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

      After a thorough review of the certified record, the parties’ briefs, and

                                     -8-
J-A25041-20


the relevant law, we conclude the record supports the PCRA court’s

determination.   See Conway, supra.         Consequently, we affirm the order

denying PCRA relief for reasons stated in the opinion that the Honorable

Richard A. Lewis entered on February 12, 2020.

      Specifically, Judge Lewis noted that Appellant was charged with the

murder of Mr. McGruder, and neither Appellant nor his brother were charged

with the murder of Mr. Beasley. Any evidence regarding the murder of Mr.

Beasley was irrelevant to the issue of whether Appellant killed Mr. McGruder.

As such, there was no merit to Appellant’s claim that trial counsel was

ineffective for failure to introduce such evidence. (See PCRA Court Opinion

at 5). Moreover, any mention of Mr. Beasley’s murder was used to establish

motive and did not constitute direct evidence in the instant case. (Id. at 7).

      Regarding the plea offer, Judge Lewis observed that there is no evidence

of record that the Commonwealth ever made an offer, and Appellant failed to

develop his claim in a manner warranting an evidentiary hearing. (Id. at 6).

Regarding the admission of the “car reenactment” video, the trial court

properly admitted this demonstrative evidence, the jury was free to assess its

weight, and Appellant did not suffer prejudice due to trial counsel’s failure to

request a limited admissibility instruction. (Id. at 7). Regarding prosecutorial

misconduct related to the presentation of Commonwealth witness James

Moffitt, Appellant provided no evidence to support his assertion that Mr. Moffitt




                                      -9-
J-A25041-20


worked as an informant. (Id. at 9).3

       Additionally, Judge Lewis correctly determined that Appellant’s claim of

cumulative error failed, because there was no aggregation of prejudice from

the multiple ineffectiveness claims.           (Id.)   See also Commonwealth v.

Elliott, 622 Pa. 236, 294, 80 A.3d 415, 450 (2013), cert. denied, 574 U.S.

828, 135 S.Ct. 50, 190 L.Ed.2d 54 (2014) (stating “no number of failed

ineffectiveness claims may collectively warrant relief if they fail to do so

____________________________________________


3 We do not adopt Judge Lewis’s analysis of Appellant’s claim of ineffectiveness
for failing to impeach an eyewitness. (See Trial Court Opinion at 6).
Nevertheless, no relief is due. See Commonwealth v. Kunco, 173 A.3d 817
(Pa.Super. 2017) (stating this Court can affirm PCRA court’s decision if there
is any basis to support it, even if Court relies on different grounds to affirm).
On appeal, Appellant argues that a Commonwealth witness, Jasmine Bullock,
originally told police that she saw two men standing over the victim, one of
the men fired two shots, and she could not see what type of clothing the non-
shooter wore. Appellant claims Ms. Bullock then changed her testimony at
the preliminary hearing and trial, stating that the non-shooter wore an article
of red clothing. The record belies Appellant’s claim. Specifically, at trial, Ms.
Bullock testified that she did not see the face of either man involved in the
shooting. (See N.T. Trial, 10/12/15-10/15/15, at 111). When asked to
describe the non-shooter, Ms. Bullock reiterated, “I couldn’t really see
everything,” because a tree obstructed her view. (Id. at 112). Ms. Bullock
added, “From underneath the tree, you could see like where his hand was
hanging, and he had something red right there but that’s all I could really
see.” (Id. at 113). Counsel then asked Ms. Bullock whether “that something
red was a shirt or pants,” but Ms. Bullock was unable to answer the question.
(Id.) Here, contrary to Appellant’s argument, Ms. Bullock did not actually
testify that Appellant wore an article of red clothing. Rather, she stated that
she saw “something red,” without further elaboration. Moreover, trial counsel
cross-examined Ms. Bullock about the fact that she did not mention “seeing
something red” until the preliminary hearing. (Id. at 130). In response, Ms.
Bullock acknowledged that she did not mention “seeing something red” during
her initial interview with the police. (Id.) On this record, we cannot conclude
that Appellant is entitled to relief on this claim.



                                          - 10 -
J-A25041-20


individually.   When the failure of individual claims is based upon a lack of

prejudice, however, then the cumulative prejudice from those individual

claims may properly be assessed”).             As to the foregoing points, we adopt

Judge Lewis’s reasoning as our own.4

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/24/2021




____________________________________________


4 Appellant raised many of his issues under the rubric of PCRA counsel’s
ineffectiveness for failing to challenge trial counsel’s ineffectiveness. Although
the PCRA court opinion focused on trial counsel’s conduct without specifically
referencing PCRA counsel’s actions, we emphasize that PCRA counsel cannot
be considered ineffective for failing to raise trial counsel’s ineffectiveness
unless trial counsel provided ineffective assistance in the first instance. See
Commonwealth v. Rykard, 55 A.3d 1177 (Pa.Super. 2012), appeal denied,
619 Pa. 714, 64 A.3d 631 (2013) (reiterating that where petitioner asserts
layered ineffectiveness claim, he must properly argue each prong of
ineffectiveness test for each separate attorney; in determining layered claim
of ineffectiveness, critical inquiry is whether first attorney that petitioner
asserts was ineffective did, in fact, render ineffective assistance; if that
attorney was effective, then subsequent counsel cannot be deemed ineffective
for failing to raise underlying issue).

                                          - 11 -
                                                                                                Circulated




      COMMONWEALTH OF PENNSYLVANIA.,                                  :.   IN THE COURT OF COMMON PLEAS
                                                                           DAUPHIN COUNTY, PENNSYLVANIA


                            V.

                                                                           NO. CP-22-CR-0000932-2015
     MILES T. COOKE,
                Defendant/Appellant                                            (107 MDA 2020)



                                           MEMORANDUM OPINION.
           Appellant, Miles T. Cooke, appeals from the Order denying PCRA relief. This
                                                                                       opinion. is
    written pursuant to. Pa.R.A.P. 1925(a).

             Presently before this Court is Petitioner Miles T. Cooke's (Petitioner and/or Defendant)

    pro se Motion for Post -Conviction Collateral Relief. t Post -Conviction
                                                                             Relief Act ("PCRA")
    counsel Bryan E. DePowell, Esquire has also filed a Motion to VVithdraw
                                                                            Under the. Post-
    Conviction Relief Act with an attached No Merit Turner/Finley Letter pursuant to
                                                                                     Commonwealth
    v Turner, 544 A 2d 927 (Pa. 1988) and Commonwealth v. Finley,
                                                                  550 A.2d 213 (Pa. Super, 1988)
    (En Banc).

                                           PROCEDURAL HISTORY

          On October 15,    2015a jury convicted                   Petitioner of First -Degree Murder andl Criminal

Conspiracy 2 That same day, Petitioner was sentenced to the statutorily mandated term of life
                                                                                              in
prison      Petitioner filed a timely Post -Sentence Motion, which was denied by operation of law on




I Filed May 14, 2018:
2 18 Pa CS § 2502(a) and 18 Pa.C.S,   §   903, respectively.
3 42 Pa.C.S. § 9711.



                                                               1
    February 23, 2016. A timely Notice of Appeal was filed and the Pennsylvania Superior Court

    affirmed the judgment of sentence on September 27, 2017. See Commonwealth                     v.   Miles Cooke,

    516 MDA 2016, 2017 WL 3484136 (Pa. Super. 2017).

            On May 14, 2018, Appellant filed a timely pro se PCRA Petition for which this Court

    appointed Attorney Bryan E DePowell as PCRA counsel. PCRA Counsel filed a Petition to

    Withdraw with an attached Turner/Finley letter on December 27, 2018. On January 31, 2019 this

    Court an order notifying the Appellant of our intention to dismiss his PCRA Pethion.4 Following

our notice of intent to dismiss, Appellant filed numerous pro se filings5:


           2/11/2019    - Appellant's Motion to Compel (Order entered denying Motion to Compel on
           2/19/2019)

           2/22/2019 - Appellant's Motion to Extend Time to Adequately Amend his Claims
           2/27/2019 - Order Granting "Motion to Leave to Amend and Proceed from a pro                           se

           Standing" (this pro se motion appears to have been docketed on 3/1/2019)

           3/1/2019   -pro se Notice of Appeal
           3/12/2019   - Statement in Lieu of (no final order dismissing PCRA Petition)
           4/2/2019   - Appeal quashed
           4/29/2019   - Appellant's 56 page Amended PCRA Petition
           6/3/2019   - 30 day rule on the Commonwealth (the Commonwealth filed for two extensions
           on 7/3/2019 and 8/26/2019; both extensions were granted)

           9/312019   - Appellant's Motion for Leave to Amend PCRA Petition
           9/16/2019   - Appellant's Motion for Leave to Amend PCRA Petition


    This order addressed the issues raised by Appellant and granted PCRA Counsel leave to withdraw as counsel.
5   We attempt to outline the procedural history,

                                                          2
          9/20/2019   - Appellant's Motion to Subpoena Phone Calls
          9/30/2019   - Cornrnonwealth's Response to Appellant's PCRA Petition
          10/15/2019 - Notice of Intent to Dismiss PCRA Petition (out of due caution, this Court

          entered another notice to dismiss; this Order also denied Appellant's Motion to Subpoena

         Phone Calls)

          11/8/2019 - Appellant's Motion for Extension of Time

          11/13/2019   -   Order granting motion for extension of time (provided that no further

         extensions will be permitted)

          11/21/2019'- Appellant's Motion for Leave to Supplement Certified Record

         12/17/2019    -'Final Order dismissing Appellant's          PCRA Petition (order also advised

         Appellant of his right to appeal)

         12/19/2019- Supplemental PCRA Petition

         On January 14, 2020, Appellant filed a notice of appeal to the Pennsylvania Superior Court.

In compliance with our concise statement order, Appellant filed a concise statement on January

30, 2020 raising numerous allegations of error For convenience, we will attempt to discuss the

issues raised by Appellant in one comprehensive memorandum opimon.6


                                               DISCUSSION

         This Court has undertaken a review ofthe record in the above -captioned matter and agrees

with PCRA counsel and the Commonwealth that there are no genuine issues concerning any

material fact and that the Defendant is not entitled to post -conviction collateral relief




uro the extent necessary, we would incorporate and reference PCRA Counsel's Petition to Withdraw and attached
Turner/Finley letter, this Court's Memorandum Order filed January 31, 2019, and the Commonwealth's Response
filed September 30, 2019.
           In Defendant's pro se Statement of Matter Complained of on Appeal Pursuant to Pa.R,A.P.

    1925(b), he raises a number of allegations of errors:


           1.   Trial Counsel's Ineffectiveness


           In his first issue, Appellant alleges trial counsel's ineffectiveness for failing to introduce

    video surveillance showing that Appellant did not kill Warren Beasley. In regard to Defendant's

    ineffectiveness of counsel claim, the law presumeS that counsel has rendered effective assistance.

    See Commonwealth v Harris, 852 A.2d 1168, 1173 (Pa,2004)7.


           In order to obtain relief under the PCRA premised upon a claim that counsel was
           ineffective, a petitioner must establish beyond a preponderance of the evidence that
           counsel's ineffectiveness "so undermined the truth determining process that no
           reliable adjudication of guilt or innocence could have taken place." 42 Pa.C.S A. §
           9543(a)(2)(ii). When considering such a claim, courts presume that counsel was
           effective, and place upon the [petitioner] the burden of proving otherwise. Counsel
           cannot be found ineffective for failure to assert a baseless claim.

           To succeed on a claim that counsel was ineffective, [the petitioner] must
           demonstrate that (1) the claim is of arguable merit; (2) counsel had no reasonable
           strategic basis for his or her action or inaction; and (3) counsel's ineffectiveness
           prejudiced him.

                   Furthermore:

                   [t]o demonstrate prejudice, [the petitioner] must show there is a reasonable
                   probability that, but for counsel's error, the outcome of the proceeding
                   would have been different. When it is clear the party asserting an
                   ineffectiveness claim has failed to meet the prejudice prong of the
                   ineffectiveness test, the claim may be dismissed on that basis alone[.]

          Commonwealth v Michaud, 70 A.3d 862, 867 (Pa.Super.2013) (case citations and
          some quotation marks omitted). "Failure to establish any prong of the test will
          defeat an ineffectiveness claim." Commonwealth v Birdsong, 24 A.3d 319, 329
          (Pa.2011)(citation omitted )



7The standard for ineffective assistance of counsel and whether it applies for failing to call a witness was set out in
Commonwealth v Seagraves, No. 181 MDA 2015, 2016 WL 617167 (Pa. Super Ct. February, 2016).

                                                            4
        Defendant contends that trial counsel was ineffective in his failure to seek and attempt to

 introduce video evidence of a homicide showing that the Defendant was not responsible for the

 death of Warren Beasley. Neither the Petitioner nor his brother were charged with the murder of

 Warren Beasley. The Petitioner was charged with the murder of Ronald McGruder. Evidence

cannot be presented regarding a collateral matter where it would have no relationship to the case

at trial. Commonwealth    v   Wright, 454 A.2d 122 (1982), Additionally, such evidence would have

been irrelevant as it did not have any bearing upon whether or not Petitioner had killed Ronald

McGruder. ,Because the video evidence of the unrelated homicide would not act to exculpate the

Defendant from the homicide he was convicted of, the omission or failure to find and introduce

such video evidence does not prejudice the Defendant in any manner and therefore Defendant's

ineffective assistance of counsel claim is without merit. Accordingly, this issue is without merit.

        2.   Failure to investigate two rebuttal witnesses


        Appellant's second and third issue regard trial counsel's failure to interview/investigate

two rebuttal witnesses, Shemya Boatright and Ruby Baylor. However, Appellant alleges that these

two witnesses would testify that Appellant did not kill Warren Beasley Amended PCRA Petition,

filed April 29, 2019, pages 8,9. Again, as noted above, Appellant was on trial for the killing of

Ronald McGruder In the instant matter, the Commonwealth attempted to establish motive for

killing Mr. McGruder by showing that there was               between Mr. McGruder and Justin Cooke

(Justin Cooke was the co-defendant brother to Appellant). The Commonwealth did not offer Ms.

Williams' testimony to prove that Justin Cooke or Appellant actually committed the killing of Mr.

McGruder, but to supply a motive for killing Mr. McGruder. Accordingly, this statement (that

Mr McGruder and Justin Cooke got into a heated discussion over the killing of Warren Beasley)

was admissible, since it was not offered to prove the truth of the matter asserted, but rather to
 establish a motive for the killings. As such,   it   was not offered to prove that Appellant actually

 killed'Warrant Beasley, Accordingly, this issue has no merit

         3. Plea offer

        Appellant claims that trial counsel was ineffective for not informing him of a plea offer

 that was available. This issue was first raised in Appellant's Amended PCRA Petition filed April

 29, 2019. There is no evidence, on the record or through transcripts, that a plea offer was ever

made. Of note, Appellant sent 19 pro se correspondences to this Court and his counsel of record.

The Appellant has put forth no mention of a guilty plea offer that was made in one of these pro se

communications. Surely, had the discussion of a plea offer been made and the Appellant had

questions regarding that plea offer, he would have mentioned it in one of his many pro se letters.

Thus, the evidence is insufficient to prove Petitioner's claim of trial ineffectiveness. Nor, is it

enough to raise a material fact to warrant having an evidentiary hearing, which "is not meant to

function as a fishing expedition for any possible evidence that may support some speculative claim

of ineffectiveness." Commonwealth        v,   Roney,       79   A.3d 595, 605 (Pa. 2013) (quoting

Commonwealth     v   Jones, 811 A.2d 994, 1003 n      8   (Pa. 2002)). As such, we believe this issue is

without merit.

       4.   Failing to impeach Commonwealth's sole eyewitness Jasmine Bullock


        Appellant also alleges that trial counsel failed to impeach Ms. Bullock with a prior

statement. Appellant has notprovided any evidence as to what this prior statement was nor has the

Appellant showed how this has prejudiced him. Ms. Bullock was not able to identify the Appellant.

As such, Appellant has failed to show that trial counsel was ineffective.
          5. Car reenactment video


         Here, Appellant attempts to allege ineffective assistance of counsel for failure of trial

 counsel to request a limited admissibility instruction regarding the Commonwealth's use of a car

reenactment video and for trial counsel's failure to object to the admission of the reenactment

video. The Commonwealth presented testimony from Detective Goshert who created

a   reenactment video using the alleged vehicle in question This reenactment video was taken at

night and the same video surveillance system was used. A side -by -side was played to the jury. The

jury was able to review these two videos and could teasonably infer that the car used on the night

of the incident was the same car used    in the   reenactment video (same size, same color, same shape,

and each car had a sunroof). As such, it was up to the jury to determine how to use this evidence

and this Court fails to see how the Appellant, suffered prejudice. In support of his argument,

Appellant relies on Commonwealth v Serge, 586          Pa.   671, 896 A.2d 1170 (2006). However, Serge

 cited on a computer -generated graphic portraying a theory on how the killing oceaned. Here, the

reenactment video was introduced as demonstrative evidence and therefore was            pi   operly admitted,.

As such, these issues are without merit.


         6.   Prosecutorial misconduct


        Again, Petitioner's allegations of error numbers         8   -10 attempt to raise the issue of the

Warren Beasley murder. As already discussed above, any mention of the Warren Beasley murder

was used to establish a motive, not as direct evidence of the Appellant killing the victim in this

case.
         7.    Motion to Compel


         Here, Appellant is alleging that PCRA counsel was ineffective for failure to turn over

 "material documents that Petitioner needs to aid him in establishing his claims on appeal." Again,

 Petitioner was seeking evidence regarding the murder of Warren. Beasley that was only used to

 establish motive in this case. Appellant also sought the 9-1-1 transcript, voluntary statements, and

video surveillance. This Court is unclear whether this additional evidence sought was used at the

time of trial and thus PCRA counsel would not have been the proper avenue or whether this

evidence was additional discovery that the Appellant was seeking.


        8.    Motion to Subpoena Prison Phone Record


        Again, this allegation alleges that Ms. Boatright and Baylor stated they viewed the

videotape of the homicide of Warren Beasley and that this Court erred in denying his motion to

subpoena the prison phone calls. The Appellant was on trial for the killing of Ronald McGruder,
                                                                         rezphra»,i
not Warren Beasley. This Court fails to see how prison phone calls from another killing would

have likely changed the outcome of the trial. Accordingly, this issue is without merit.


        9.    Crimen Falsi Jury Instruction


       Appellant alleges that trial counsel was ineffective "for failing to request a Crimen Falsi

Jury Instruction regarding the trial testimony of Mr. James Moffitt " Appellant has failed to fully

develop this argument. Pennsylvania Rule of Evidence 609, crimen falsi evidence shall be admitted

if it involved dishonesty or falsehood and it has occurred within the last ten years, Pa.R.E,

609(a)(b). The Appellant;has failed to introduce any evidence to support whether the witness was

convicted of a crime involving dishonesty or falsehood or whether that occurred within the last ten

years. Additionally, at trial, Mr Moffitt was cross-examined regarding his time spent at Dauphin
County Prison for a Protection from Abuse violation. Transcript of Proceedings, Jury Trial, page

87.   Appellant has not demonstrated how trial counsel's alleged ineffectiveness would have

changed the outcome of the trial or how he was prejudiced.


        10. Prosecutorial Misconduct

        Appellant alleges that trial counsel was ineffective for failing to raise a prosecutorial

misconduct claim against the Commonwealth for failing to disclose that James Moffitt was an

informant for the district attorney's office. Appellant has set forth nor evidence to suggest nor has

there ever been any mention that James Moffitt was/is an informant for the district attorney's

office. Additionally, Appellant failed to establish that he was prejudiced or that there is a

reasonable probability that the outcome of the proceeding would have been different. As such,

this issue is without merit.

       11. Cumulative error doctrine


       The cumulative error doctrine applies only to issues dismissed for lack of prejudice,

whereas Appellant's issues were dismissed for lack of merit. Commonwealth v. Koehler, 614 Pa.

159 (Pa. 2012). Therefore,     Appellant's claim that appellate counsel was ineffective for failing to

raise the cumulative error doctrine is without merit. As the cumulative error doctrine is

inapplicable to the Appellant'si case, appellate counsel had a reasonable basis for not raising the

issue. Further, as raising the issue would not have benefited Appellant, failure to raise the issue

did not prejudice the Appellant
        Accordingly, we find that the Defendant's claims under the Post Conviction Relief Act are

 without merit.




 MEMORANDUM DATE:                                  ,   2020




                                                                                       fe?
                                                                                       0
                                                                                       CT
                                                                                             L."




Distribution:43
                      PZ)12) y-24.0
                                      ratio
Miles T. Cooke Inmate #MG1340, Sc! Forest, P0 Box 307, 286 Woodland Drive Marienville,
                                                                                       PA 1623902_
Ryan Lysaght, Esq , District Attorney's Office i
Clerk of Court
                "6-c4-CL
Pennsylvania Superior Court - Protltènotaiy tr
FILE COPY - JUDGE LEWIS                          t->.




                                              10